DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment to the claims filed 02/09/2021 has been entered. Claim(s) 1-60 has/have been canceled. New claim(s) 61-69 has/have been added and is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 61-69 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 61 and claims dependent thereon, the limitation "receive analyte measurement data from a sensor from a sensor control device" is indefinite/syntactically unclear. It is unclear from what the analyte measurement data is received, from a sensor, from a sensor control device, from a sensor via a sensor control device, etc.
Regarding claim 61, claim 65, and claims dependent thereon, the limitation "split a rate-of-change based episode into two episodes when the rate-of-change based episode includes a gap in the analyte measurement data that is larger than a gap threshold" of claim 61 and the comparable limitation of claim 65 are indefinite. Applicant discloses, "In one embodiment, a rate-of-change based episode is defined based on a gap threshold such that a single episode at any gaps shorter than the gap threshold, and split into two separate potential episodes at any gaps meeting the gap threshold. All of the points before the gap are considered a potentially complete episode with the last point being the point preceding the gap. All the points after the gap form the start of a potentially new episode. Again, the potential episodes are determined to be episodes if all other episode criteria are met" (¶ [0082]). In view of the above, Applicant appears to disclose that episodes, such as rate-of-change based episodes, are defined/identified based on a gap threshold, i.e., the gap threshold is utilized to determine if analyte data includes one potential episode or two potential episodes based on a gap in received data (i.e., missing data) relative to a gap threshold, and then subsequently identifies actual episodes when each identified potential episode(s) meet further criteria. However, the pending claim recites splitting an "episode" (rather than a potential episode, which Applicant appears to distinguish from an episode in the application as filed, as discussed above), based on a gap relative to a threshold. As Applicant discloses episodes are "defined" based on the gap threshold, it is unclear in what manner the gap threshold is/can be used to then split a defined "rate-of-change based episode" as recited and/or encompassed by the claim, i.e., how is a threshold that is used to define an episode then used to split said episode. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 61-63 and 65-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0193704 A1 (previously cited, Harper) in view of US 2011/0130666 A1 (previously cited, Dong).
Regarding claims 61, 63, 65 and 68, Harper teaches and/or suggests a system (e.g., primary receiver unit 104) and a computer-implemented method for analyte monitoring management, the system and method comprising: 
an input configured for receiving analyte measurement data from a sensor control device, wherein the analyte is glucose (Fig. 5A, step 502; Fig. 5C, step 521; etc., hardware/means of receiver unit 104 configured for receiving glucose level information; ¶ [0133] glucose level information is received by a receiver unit from a sensor unit 101 via a transmitter unit 102 and communication link 103), the analyte measurement data representing analyte measurement data collected over a time period (e.g., ¶ [0133] a series of glucose data level readings may be received simultaneously; ¶ [0141] received glucose level information may contain at least a current glucose data value and at least one historical glucose data value; etc.);
one or more processors coupled with the input and a memory storing instructions, wherein the instructions, when executed by the one or more processors (corresponding description of Fig. 5, processor of the receiver unit 104 configured to identify events; ¶ [0339] memory for storing instructions for access by the processor(s)), cause the one or more processors to perform a method, the method comprising:
analyzing the analyte measurement data for analyte episodes within the time period, wherein the analyte episodes comprise at least one rate-of-change based episode, the rate of change being the rate of change of the analyte value over time, and wherein the at least one rate-of-change based episode includes two points having a threshold rate-of-change for a duration threshold (Figs. 5C and 5E, where glucose data is compared to a trigger window to determine the occurrence and/or duration of an episode; ¶ [0139] where the trigger window defines an acceptable range or rate of change of glucose values as the trigger window progresses from a minimum trigger duration 515 to a maximum trigger duration 516, such that values outside of the trigger window meet a threshold rate for a duration threshold and indicate an episode has occurred and/or is occurring); and 
storing the analyte episodes in memory (Figs. 5C and 5E, recording conditions 526, 557; ¶ [0148] where, once the episode duration has been determined, further analyses are performed on said episode, indicating the episode is stored to facilitate said analyses; etc.).
Harper does not teach the processor(s) is configured for splitting a rate-of-change based episode into two episodes when the rate-of-change based episode includes a gap in the analyte measurement data that is larger than a gap threshold. 
Dong teaches/suggests a method comprising analyzing measurement data for episodes within a time period (Fig. 2, pathological episodes); and splitting an episode into two episodes when the episode includes a gap in the measurement data that is larger than a gap threshold (Fig. 2; ¶ [0052]; etc.). While Dong specifically discloses defining episodes in cardiac (e.g., electrical heart activity) data, Dong is reasonably pertinent to the particular problem with which the applicant was concerned. In particular, similar to Applicant, Dong discloses identifying and/or defining episodes within the received data to provide more clinically meaningful and/or useful health information to a user, e.g., a clinician (¶ [0047]; ¶ [0053]), and is therefore analogous art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Harper with the processor(s) being further configured for splitting a rate-of-change based episode into two episodes when the rate-of-change based episode includes a gap in the analyte measurement data that is larger than a gap threshold as taught/suggested by Dong in order to make it easier for a user, e.g., clinician, to interpret signals sensed by physiologic sensor (Dong, ¶ [0105]).
Regarding claims 62 and 66-67, Harper as modified teaches and/or suggests the processor is further configured for establishing a communication link with the sensor control device (e.g., ¶ [0297]), wherein the analyte measurement data is received via the communication link (e.g., ¶ [0052]).

Claim(s) 64 and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper in view of Dong as applied to claim(s) 61 and 65 above, and further in view of US 2011/0245634 A1 (Ray).
Regarding claims 64 and 69, Harper as modified teaches/suggests the limitations of claims 61 and 65, as discussed above, and further discloses the analyte is not limited to glucose, but may comprise a variety of analytes (¶ [0043]). However, Harper as modified does not expressly disclose the analyte is a ketone body. Ray explicitly identifies ketones as an analyte that may be monitored for episodes/excursions (e.g., ¶ [0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Harper with the analyte being a ketone body as taught/suggested by Ray in order to comparably monitor ketone body episodes or excursions (Ray, ¶ [0055]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 65 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 and 7 of U.S. Patent No. 10,945,646 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of US 10,945,646 B2 recites each limitation of claim 65 of the present application. Additionally, the device of claim 7 of US 10,945,646 B2, in its normal and usual operation, would necessarily perform the above-noted method steps. See MPEP 2112.02.

Claim(s) 61-62 and 66-67 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 and 7 of U.S. Patent No. 10,945,646 B2 in view of Harper. 
With respect to claims 61-62, although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of US 10,945,646 B2 recites each limitation of claim 61 of the present application with the exception of the input configured to receive analyte measurement data from a sensor control device, and the instructions further causing the one or more processors to establish a communication link with the sensor control device, wherein the analyte measurement data is received via the communication link. Similarly, with respect to claims 66-67, although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of US 10,945,646 B2 recites each limitation of claims 66-67 with the exception of the step of establishing a communication link with an analyte monitoring device, wherein the analyte measurement data is received via the communication link. These features/steps are disclosed by Harper, as discussed in the rejection(s) of record above, such that it would have been obvious to modify claims 2 and/or 7 of US 10,945,646 B2 with said features/steps in order to facilitate receiving/communicating the analyte data from a sensor/sensor control device for analysis thereof by the processor(s). 

Claim(s) 63-64 and 68-69 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 and 7 of U.S. Patent No. 10,945,646 B2 in view of Ray, or Harper and Ray. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 7 of US 10,945,646 B2, or claims 2 and 7 of US 10,945,646 B2 as modified by Harper above, recite each limitation of claims 63-64 and 68-69 with the exception of the analyte being glucose or a ketone body. Ray discloses each of glucose and ketones as analytes that may be monitored for excursions, as discussed in the prior art rejection(s) of record above, such that it would have been obvious to modify/further modify claims 2 and 7 of US 10,945,646 B2 with the analyte being glucose or a ketone body as Ray suggests each of these analytes may be desirable to monitor for excursions and/or episodes (e.g., ¶ [0055]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791